Appellant was convicted in the District Court of Parker County, of the offense of perjury, and his punishment fixed at six years confinement in the penitentiary.
Our Assistant Attorney-General moves to dismiss this appeal, because of a defective recognizance, and an examination of same discloses that the motion is well taken. The recognizance appearing on page 61 of the transcript does not state the offense for which appellant was convicted nor the punishment assessed and is otherwise not in the form prescribed by our statute and decisions. See Article 903, Vernon's Code of Criminal Procedure; Watson v. State, 62 Tex.Crim. Rep.; White v. State,68 Tex. Crim. 147, 151 S.W. Rep., 826.
The motion of the State is sustained, and the appeal dismissed.
Dismissed.
                          ON REHEARING.                        January 12, 1921.